 Case 8:20-cv-00043-SB-ADS Document 192-25 Filed 05/14/21 Page 1 of 3 Page ID
                                  #:3927




Summary Judgment Ex. 45b

                        Storm Declaration
                                Exhibit B
        Case 8:20-cv-00043-SB-ADS Document 192-25 Filed 05/14/21 Page 2 of 3 Page ID
                                         #:3928

Schneider, Dani (CFPB)

From:                  Thera Storm
Sent:                  Thursday, March 11, 2021 12:18 PM
To:                    Schneider, Dani (CFPB)
Subject:               Fwd: Missed Call


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.




Sent from my iPhone

Begin forwarded message:

        From: Thera Storm
        Date: January 12, 2016 at 2:07:47 PM PST
        To: Martin Zamora <mzamora@docuprepcenter.com>
        Subject: Re: Missed Call


        I received my statement... it is not the APR that you quoted me over the phone. I am canceling this and I
        would like my $799.00 "closing costs" reimbursed. I will be following up with the Better Business Bureau
        if this is not resolved. How unprofessional!
        ‐Thera Storm

        On Tue, Dec 22, 2015 at 8:18 AM, Martin Zamora <mzamora@docuprepcenter.com> wrote:

           Thera,



           Sorry I missed your call. I have been out of the office due to an illness. I have spoken to my manager in
           regards to your situation and he said we might have started to consolidation too close to the payment
           date. In order to see what status the loan is in just call our processing department and ask to see what
           status your consolidation is in. 888‐717‐5721. Hope this helps.



           Best Wiishes




           Martin Zamora

           Student Loan Advisor

                                                                1
Case 8:20-cv-00043-SB-ADS Document 192-25 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:3929
 Advisor I.D. # 1012

 Direct: (949) 449‐1478

 Toll free: (877) 231‐7606 ext. 1012

 http://www.docuprepcenter.com




 ***** Email confidentiality notice *****

 CONFIDENTIALITY STATEMENT: The information contained in this electronic transmission, and any attachments, may contain
 CONFIDENTIAL information. The information is intended only for use by the addressee named above. Any unauthorized use,
 disclosure, dissemination or copying of the contents of the information and any attachments contained in this electronic
 transmission is strictly prohibited. If you are not the intended addressee, please notify the sender immediately and delete this
 message.




‐‐
Thera F. Storm, LCSW
                cell



                                                                 2
